Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12, 14-15, 17, 19-20 and 22-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite “…to substantially a same extend the user would sink into the cushioning element alone”. This limitation does not find support in the specification as originally filed. The specification teaches the invention allows the user to more fully sink into the cushion but does not teach to substantially a same extend the user would sink into the cushioning element alone. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12, 14-15, 17, 19, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (8,434,748) in view of Marker et al. (US Patent 6,321,574) in further view of Post (PG Pub. 2005/0172406).
 Regarding claims 1, 2, 5, 17, 19, 20, 23-24 Pearce et al. teach a cushion comprising a cushion cover and mattress cover comprising a one-piece circular knit fabric configured to at least partially surround a cushion or mattress  and wherein the cushioning element comprises a hollow-column buckling gel [4:16-28, 6: 64-67 and Example 1]. The one piece knit completely covers the top surface and the lateral surfaces of the cushion material and substantially fills the volume of the one piece knit fabric. The one piece knit fabric has an elasticity that is considered to enable a user to sink into the cushioning element  to substantially a same extent the user would 
The previous combination is silent regarding the claimed elasticity of the graphic feature. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the at least one graphic feature to have the same elasticity for the remainder for the one-piece knit in order for the entire cushion to have the same elasticity and ensure comfort 
Pearce et al. and Marker et al. are relied upon as set forth above. The previous combination is silent regarding the claimed sixth side. However, in the analogous art of mattresses, Post teaches a base material for a mattress being more rigid than the one-knit fabric in order to increase friction and traction. Post also teaches attaching the underlay (or base material to the mattress and thus engaging four adjacent sides of the one-piece knit fabric with the base material. Although, the previous combination (Pearce and Marker) is silent regarding the claimed base material being attached to the four sides, it would have been obvious to one of ordinary skill in the art to join the base material engaging the four adjacent sides of the one-piece knit using a zipper traversing edges between the base material and four adjacent sides of the one-piece knit fabric to form a cuboid and the cushion disposed within the one-piece knit fabric and substantially filling an internal volume of the one-piece knit fabric and the base material in order to create a mattress with traction and friction increased. In light of the motivation for using the base material, as disclosed by Post as described above, it therefore would have been obvious to one of ordinary skill in the art to use base material of Post in the previous combination in order to increase traction and friction and thereby arrive at the claimed invention.
The previous combination is silent regarding the claimed dimensions of the graphic feature. However the claimed thickness of the graphic feature being at least twice or at least three times thicker than the associated surrounding area of the one-piece knit fabric would have been more than obvious to one of ordinary skill in the art at the time of the invention in order to create a fabric with a prominent ornamental design with is noticeable. The claimed width and height of the graphic feature is also not found to be patentable as the claimed width and height would have Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In light of the motivation for using the claimed graphic feature, as disclosed by Marker et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the graphic feature of Marker et al. in Pearce et al. in order to create a fabric with a prominent ornamental design with is noticeable and thereby arrive at the claimed invention.
Regarding claim 6,
Regarding claims 7-10, Pearce et al. and Marker et al. are relied upon as set forth above.  The previous combination is silent regarding the claimed location of the graphic feature and the elasticity. However, it would have been obvious to one of ordinary skill in the art to locate graphic features on all of the sides of the cover in order to ensure a logo was on all sides of the cover for branding. It would have been further obvious to have all sides of the cover to be elastic including the graphic to ensure a good fit over the cushion and for ease of inserting the cushion in the cover as is known in the art. 
Regarding claims 12 and 26, Pearce et al. and Marker et al. are relied upon as set forth above.  Pearce et al. teach the cushion material comprises a layer of foam of polyurethane foam, memory polyurethane foam or latex foamed rubber superimposed with the layer of hollow-column bucking gel supported by the layer of foam. 
Regarding claims 3 and 14-15, Pearce et al. and Marker et al. are relied upon as set forth above.  The previous combination is silent regarding the claimed dimensions of the graphic feature. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed dimensions of the graphic feature in order to ensure the graphic is a prominent feature and noticeable. Moreover, it is noted that the claimed graphic feature is a design choice and does not impart structure. 
Regarding claims 22 and 25, the one-piece knit fabric does not define a seam around the periphery of the top of the surface of the cushion as taught by Pierce et al. 

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite “…to substantially a same extend the user would sink into the cushioning element alone”. As set forth above, support does not exist in the specification as originally filed to recite such a limitation. Applicant argues Pearce does not teach a cushion element that allows a user to “fully sink in” because Pearce teaches rigid sides that prevent the edges of the cushioning element from bulging outwardly or otherwise deforming which would not enable a user to fully sink in the cushion element. The Office disagrees. Pearce actually teaches that the sides may prevent the edges of the cushioning element from bulging outwardly or otherwise deforming. Further it is noted Applicant has claimed “substantially a same extent…”. Substantially is a subjective term and is not bound by a concrete percentage.  Applicant argues the cited art does not teach the graphic feature has the same elasticity as the one piece fabric. One of ordinary skill in the art would have easily arrived at the graphic feature having the same elasticity for the remainder for the one-piece knit in order for the entire cushion to have the same elasticity and ensure comfort and to hide the zipper and therefore enabling the at least one graphic feature to stretch without deleteriously affecting a cushioning feel and quality of the cushion material.
Applicant is invited to make amendments to the claims to overcome the prior art.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner 571-272-6116. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/Shawn Mckinnon/Examiner, Art Unit 1789